 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DURRELL ANTHONY PUCKETT,                           No. 2:14-CV-2776-JAM-DMC-P
12                       Plaintiff,
13             v.                                        ORDER
14    A. AGBOLI, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. This matter has now been at issue for sufficient time that it may be ready to be

19   set for trial. The parties shall therefore each submit to the court and serve by mail on all other

20   parties a report on the status of this case. The report must address the following:

21                  1.      Whether this matter is ready for trial and, if not, why not;

22                  2.      Whether additional discovery is deemed necessary and, if so, the nature

23   and scope of the discovery and the time needed in which to complete it;

24                  3.      Whether a pretrial motion is contemplated and, if so, the type of motion

25   and the time needed to file the motion and complete the time schedule set forth in Local Rule

26   230(m);

27                  4.      A narrative statement of the facts that will be offered by oral or

28   documentary evidence at trial;
                                                        1
 1                   5.        A list of all exhibits to be offered into evidence at the trial of the case;

 2                   6.        A list of the names and addresses of all witnesses the party intends to call;

 3                   7.        A summary of the anticipated testimony of any incarcerated witnesses;

 4                   8.        The time estimated for trial;

 5                   9.        Whether either party still requests trial by jury;

 6                   10.       As to any defendants who remain unserved, the parties shall address

 7   whether such defendants should be dismissed under Federal Rule of Civil Procedure 4(m); and

 8                   11.       Any other matter, not covered above, which the party desires to call to the

 9   attention of the court.

10                   The parties are warned that failure to file a status report which addresses the issues

11   set forth above may result in the imposition of appropriate sanctions, including dismissal of the

12   action or preclusion of issues or witnesses. See Local Rule 110.

13                   The parties are informed that they may, if all consent, have this case tried by a

14   United States Magistrate Judge while preserving their right to appeal to the United States Court of

15   Appeals. An appropriate form for consent to trial by a Magistrate Judge is attached. Any party

16   choosing to consent may complete the form and return it to the clerk of this court. Neither the

17   Magistrate Judge nor the District Judge handling the case will be notified of the filing of a

18   consent form unless all parties to the action have consented.

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                            2
 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.      Plaintiff’s status report shall be filed and served within 30 days from the

 3   date of service of this order;

 4                   2.      Defendants’ status report shall be filed within 30 days after service of

 5   plaintiff’s status report; and

 6                   3.      The Clerk of the Court is directed to mail to all parties the form “Consent

 7   to Proceed Before United States Magistrate Judge,” together with the instant order.

 8

 9

10   Dated: June 14, 2019
                                                            ____________________________________
11                                                          DENNIS M. COTA
12                                                          UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
